UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6021



SAMUEL A. MIDDLETON; DAVID LEE SYKES; JOHN A.
COLE,

                                          Petitioners - Appellants,

          versus


WASHINGTON STATE DEPARTMENT OF CORRECTIONS
CORPORATION; JOSEPH LEHMAN, Secretary; ELDON
VAIL; JAMES THATCHER; MARK MCKINNA; ED
RODENBECK; RANDY TATE; CORRECTIONAL SERVICES
CORPORATION; DOMINION MANAGEMENT CORPORATION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-867)


Submitted:   February 21, 2002             Decided:   March 7, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel A. Middleton, David Lee Sykes, John A. Cole, Appellants Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellants, who are Washington state inmates, appeal the dis-

trict court’s order dismissing their petition filed under 28 U.S.C.

§ 2241 (1994) for improper venue.        We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.          See Middleton v.

Washington State Dep’t of Corr. Corp., No. CA-01-867 (E.D. Va. Nov.

20, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               DISMISSED




                                     2